United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3577
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        *    Appeal from the United States
      v.                                *    District Court for the
                                        *    Eastern District of Arkansas.
Horace Andrew Davis, Jr.,               *
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: April 16, 2002
                                Filed: May 3, 2002
                                 ___________

Before WOLLMAN, LOKEN, and MURPHY, Circuit Judges.
                          ___________

MURPHY, Circuit Judge.

       Under an agreement preserving certain rights of appeal, Horace Andrew Davis,
Jr. pled guilty to charges of attempting to manufacture methamphetamine, 21 U.S.C.
§§ 841(a)(1), 846, possession of a firearm in relation to a drug offense, 18 U.S.C. §
924(c)(1), and possession of methamphetamine, 21 U.S.C. § 844(a). The district
court1 sentenced him to 138 months, and he raises two issues on appeal. Davis



      1
       The Honorable Susan Webber Wright, Chief Judge, United States District
Court for the Eastern District of Arkansas.
contends that the Controlled Substances Act is an unconstitutional assertion of federal
jurisdiction and that his motion to suppress should have been granted. We affirm.

        Police officers in Pine Bluff, Arkansas obtained an arrest warrant for Davis in
April 1999 after his wife had called for assistance because of a domestic dispute.
When Davis was apparently not located at the address listed in the warrant, officers
began checking other places where they had been told he might be. They received
information on May 3, 1999 that Davis was driving a red Jeep Cherokee, and they
saw such a vehicle parked beside a camper trailer at one of the addresses they were
checking. There was a separate road leading to the trailer which had a cable or rope
stretched across it. Most of the officers waited behind that barrier while one
approached the house on the property. The waiting officers noticed a burn pile near
the trailer and ether cans with punched out bottoms, things they associated with the
manufacture of methamphetamine. A woman at the house said Davis might be in the
trailer, and he emerged from it.2 When the officers moved to arrest him, they noticed
a second burn pile and smelled ether. They walked behind the trailer where the odor
was very strong and saw other items used in manufacturing methamphetamine. These
included a gallon jug with liquid in it, coffee filters, an ice cooler under the trailer,
and a liquid solution which appeared to be a "pill soak."3 The officers contacted
narcotics detectives who obtained a search warrant for the trailer. The subsequent
search of the trailer revealed methamphetamine, marijuana, and a shotgun. The


      2
        Testimony at the hearing in the district court differed about exactly where
Davis was arrested. The officers testified that it took place by the trailer, but Davis
said it was at the barrier across the road. Davis testified that he went down on
horseback to meet the officers and that they were never near the trailer until after his
arrest. His version of events contained a number of inconsistencies, and the district
court found the police version more credible. We see no clear error in its findings.
United States v. Boyd, 180 F.3d 967, 975 (8th Cir. 1999).
      3
         According to the record, a pill soak is used to extract pseudoephedrine from
pills like ephedrine for the manufacture of crystal methamphetamine.

                                          -2-
detectives also learned that Davis was living on the property with the permission of
the owner of the house.

       Davis was charged with attempting to manufacture methamphetamine, 21
U.S.C. §§ 841(a)(1), 846, possession of methamphetamine, § 844(a), and possession
of a firearm in furtherance of a drug offense, 18 U.S.C. § 924(c)(1).4 He moved to
dismiss the indictment for lack of federal jurisdiction and to suppress the evidence
found during the search of the trailer. After the district court denied both motions,
he entered into a plea agreement under which he pled guilty while preserving his right
to appeal the denial of his motions.

       Davis contends that the court lacks jurisdiction because the Controlled
Substances Act of 1970, Pub. L. 91-513 (codified at 21 U.S.C. § 801-904), exceeded
the power given to Congress under the interstate commerce clause of the United
States Constitution, Art. I, § 8, cl. 3. He argues an intrastate drug crime such as the
manufacture of homemade methamphetamine does not substantially affect interstate
commerce and cites in support United States v. Lopez, 514 U.S. 549, 559 (1995). His
methamphetamine related convictions are based on statutory sections within the
Controlled Substances Act, see 21 U.S.C. § 841, 844(a), 846, and his conviction for
possession of a firearm in relation to a drug offense is derivative. It appears he
challenges jurisdiction on all counts.

       We rejected a similar argument in United States v. Patterson, 140 F.3d 767, 772
(8th Cir. 1998), where we held that Congress may regulate both intrastate and
interstate drug trafficking under its commerce clause powers because of the effect that
intrastate drug activity has upon interstate commerce. The findings which Congress


      4
        Davis was also charged with several similar offenses relating to incidents
occurring after the search on May 3; those charges were dropped when Davis pled
guilty in this case.

                                         -3-
made in enacting the Controlled Substances Act, 21 U.S.C. § 801(2)-(6), demonstrate
that local manufacture and distribution of controlled substances substantially affect
interstate traffic in those substances, United States v. Bell, 90 F.3d 318, 321 (8th Cir.
1996). Unlike the statute at issue in Lopez which lacked such findings, 514 U.S. at
562, the Controlled Substances Act is a valid exercise of Congressional power under
the commerce clause. Patterson, 140 F.3d at 772. Every other circuit to address the
constitutional issue is in agreement. See United States v. Brown, 276 F.3d 211, 215
(6th Cir. 2002) (citing the cases).

       Davis relies on cases where federal regulation over intrastate activity could not
be justified under the commerce clause, United States v. Morrison, 529 U.S. 598
(2000) (provision of the Violence Against Women Act of 1995), and Jones v. United
States, 529 U.S. 848 (2000) (limiting the reach of the federal arson statute). The
activities which were targeted in those cases were unlike drug manufacture and
distribution, however, because they were not economic endeavors. See Morrison, 529
U.S. at 611 ("federal regulation of intrastate activity based upon the activity's
substantial effects on interstate commerce [requires] the activity in question [to be]
some sort of economic endeavor.") Since Congress acted within its commerce clause
authority in enacting the Controlled Substances Act, there is federal jurisdiction over
Davis' offenses and the district court did not err by denying the motion to dismiss.

        Davis also contends that his suppression motion should have been granted
because the officers were not lawfully in place to see the evidence of
methamphetamine manufacturing which led to the search warrant. He argues that
their intrusion onto the property and his subsequent arrest were unlawful because they
did not have a reasonable belief that he lived at that location. We review the facts
supporting the denial of a motion to suppress for clear error and review legal
conclusions de novo. United States v. Boyd, 180 F.3d 967, 975 (8th Cir. 1999).
Absent exigent circumstances or consent, an arrest warrant does not justify entry into
a third person's home to search for the subject of the arrest warrant. United States v.

                                          -4-
Risse, 83 F.3d 212, 215 (8th Cir. 1996) (citing Steagold v. United States, 451 U.S.
204, 215-16 (1981)). A valid arrest warrant does, however, give police officers
authority to enter the place where a suspect lives in order to execute the warrant.
Risse, 83 F.3d at 215 (citing Payton v. New York, 445 U.S. 573, 602-03 (1980)).
Since Davis was living at the trailer property, the warrant for his arrest permitted
officers to execute the warrant at that location. Even had he not lived there, the
officers would have had authority to cross the property to arrest him based on the
consensual conversation with the woman at the house and the fact that they saw him
standing outside of the trailer. Based on their observation of what was in plain view,
they then contacted narcotics officers who used the information to seek a search
warrant. The officers obtained and executed warrants and did not violate Davis'
Fourth Amendment rights.

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             ATTEST:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -5-